        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 1 of 18



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

DARRELL FARSZMIL,

                     Plaintiff,                         DECISION AND ORDER
              v.
                                                        1:19-CV-00390 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________



                                   INTRODUCTION

       Represented by counsel, Plaintiff Darrell Farszmil (“Plaintiff”) brings this action

pursuant to Title II of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has

jurisdiction over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are

the parties’ cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure (Dkt. 8; Dkt. 10), and Plaintiff’s reply (Dkt. 13). For the

reasons discussed below, the Commissioner’s motion (Dkt. 10) is granted and Plaintiff’s

motion (Dkt. 8) is denied.




                                           -1-
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 2 of 18



                                    BACKGROUND

       Plaintiff protectively filed his application for DIB on September 12, 2016. (Dkt. 4

at 23, 77).1 In his application, Plaintiff alleged disability beginning May 23, 2016, due to

depression, bilateral knee impairments, lower lumbar spine impairment, and right ankle

impairment. (Id. at 23, 79). Plaintiff’s application was initially denied on December 5,

2016. (Id. at 23, 91-101). At Plaintiff’s request, a hearing was held before administrative

law judge (“ALJ”) Mary Mattimore in Buffalo, New York, on June 13, 2017. (Id. at 23,

39-76). On June 23, 2017, the ALJ issued an unfavorable decision. (Id. at 20-34). Plaintiff

requested Appeals Council review; his request was denied on January 29, 2019, making

the ALJ’s determination the Commissioner’s final decision. (Id. at 5-7). This action

followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                           -2-
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 3 of 18



than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.   Disability Determination

      An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or




                                           -3-
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 4 of 18



combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 404.1520(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 404.1509), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.              Id.

§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the

claimant “retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy” in light of the claimant’s age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);

see also 20 C.F.R. § 404.1560(c).




                                            -4-
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 5 of 18



                                      DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff meets the insured status requirements of the Act through December 31, 2020.

(Dkt. 4 at 25). At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful work activity since May 23, 2016, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of:

“moderate degenerative spondylosis of the lumbar spine, anterior cruciate ligament tear,

patellofemoral joint effusion and Baker’s cyst in the right knee, left knee medial meniscus

tear with lateral meniscus cyst, right ankle impairment, [and] adjustment disorder with

depressed mood.” (Id.). The ALJ further found that Plaintiff’s medically determinable

impairment of thyroid dysregulation was non-severe. (Id. at 26).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.

(Id.). The ALJ particularly considered the criteria of Listings 1.02, 1.04, and 12.04 in

reaching her conclusion. (Id. at 26-28).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform sedentary work as defined in 20 C.F.R. § 404.1567(a), with the additional

limitations that Plaintiff:

       should have no exposure to extreme cold. He is able to stand and/or walk for
       four hours total in an eight-hour day but only for 30 minutes at any one time.
       He is able to sit for six hours during a day but requires a sit-stand option
       every hour- while on task. He is able to occasionally stoop, kneel, crouch,
                                            -5-
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 6 of 18



       crawl, climb ladders, ramps, stairs and scaffolds. He is able to understand[,]
       remember and carryout simple, routine work instructions.

(Id. at 28). At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. (Id. at 33).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of order clerk, charge account clerk, and

call sender operator. (Id. at 33-34). Accordingly, the ALJ found that Plaintiff was not

disabled as defined in the Act. (Id. at 34).

II.    The Commissioner’s Determination is Supported by Substantial Evidence and
       Free from Legal Error

       Plaintiff asks the Court to remand this matter to the Commissioner, arguing that (1)

evidence in the record demonstrates that Plaintiff is unable to maintain minimal standards

of attendance, pace, and productivity in the workplace, and (2) the mental RFC is not

supported by substantial evidence, because the evidence demonstrates that Plaintiff’s

mental limitations are greater than the limitations included in the RFC. (See Dkt. 8-1 at

17-27). The Court has considered each of these arguments and, for the reasons discussed

below, finds them without merit.

       A.      Plaintiff’s Ability to Maintain Attendance, Pace, and Productivity

       Plaintiff first contends that he is unable to maintain minimal standards of attendance,

pace, and productivity in the workplace. (Dkt. 8-1 at 17). In support of this argument,

Plaintiff argues that the frequency he attended treatment between May 2016 through June

                                               -6-
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 7 of 18



2017 would have resulted in his missing work three days per month; the ALJ erred in

evaluating opinion evidence in the record, including opinions offered by Hongbiao Liu,

M.D., the consultative examiner, Christopher Grazen, D.C., Plaintiff’s chiropractor, and

Stacy Michalski, PA-C, Plaintiff’s treating neurology provider; and the ALJ improperly

considered his activities of daily living. (See Dkt. 8-1 at 17-24).

       The Court has reviewed the ALJ’s written determination and the evidence in the

record. The ALJ’s conclusion that Plaintiff can engage in work consistent with the RFC,

i.e., a range of sedentary work, is supported by the record. Plaintiff argues that his

appointment schedule would have caused him to miss work three times per month, which

the vocational expert testified is more than the number of absences permitted in a

competitive work environment. (Dkt. 8-1 at 18). However, Plaintiff does not explain the

basis for his apparent assumption that one medical appointment would result in his missing

an entire day of work. Further, the opinion evidence in the record suggests that Plaintiff

can maintain attendance, pace, and productivity. Susan Santarpia, Ph.D., the consultative

examiner, opined that Plaintiff can maintain attention and concentration and maintain a

regular schedule. (See Dkt. 4 at 288). Although Sadiqir Rahman, M.D., found that Plaintiff

had “poor/none” ability to “maintain regular attendance and be punctual within customary

tolerances” or “complete a normal workday and workweek without interruptions from

psychologically based symptoms and perform at a consistent pace without an unreasonable

number and length of rest periods” (id. at 397-98), Dr. Rahman explained that his responses

were based on “subjective reports from the patient” (id. at 398). Accordingly, the ALJ did

not credit Dr. Rahman’s opinion. (See id. at 32 (explaining that Dr. Rahman’s opinion was

                                            -7-
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 8 of 18



entitled to “little weight” because “[t]he responses regarding the claimant’s limitations

were subjective and based on the claimant’s self-reported limitations.”)).

       Plaintiff further contends that the ALJ did not properly assess the opinions offered

by several medical providers in the record, including Dr. Liu, Ms. Michalski, and Dr.

Grazen. (See Dkt. 8-1 at 18-21, 23). None of these medical professionals offered an

opinion specifically addressing Plaintiff’s functional limitations for attendance, pace, and

productivity in the workplace. (See Dkt. 4 at 29 (discussing Dr. Grazen’s opinion that

Plaintiff “was not fit to work anymore. He was unable to sit for greater than 30 minutes,

or stand/walk without changing positions. Dr. Grazen stated the claimant had a 75%

disability related to his low back. This was a permanent issue and would only regress.”);

id. at 30 (discussing Dr. Liu’s opinion that Plaintiff had moderate limitations for prolonged

walking, bending, and kneeling); id. at 31 (discussing Ms. Michalski’s opinion that

Plaintiff was limited to “lifting and carrying three pounds, standing and walking for two

hours and sitting less than six hours and he was unable to push or pull,” and Plaintiff “had

to change positions frequently and recline for four hours.”)).

       As explained by the ALJ, the opinion offered by Dr. Liu, which the ALJ gave “great

weight,” is supported not only by his program knowledge and the consistency of his

opinion with the evidence as a whole, but also by an in-person examination of Plaintiff in

November 2016. (See id. at 30, 32; see also id. at 290-93). Further, both Dr. Liu’s

examination findings and his opinion regarding Plaintiff’s functional limitations are

consistent with Plaintiff’s ability to perform at least a range of sedentary work. See

Heidrich v. Berryhill, 312 F. Supp. 3d 371, 374 n.2 (W.D.N.Y. 2018) (“[P]ostural

                                            -8-
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 9 of 18



limitations of moderate or lesser severity are generally considered consistent with the

demands of light work.”); White v. Commissioner, No. 8:17-CV-0109(DJS), 2018 WL

2170288, at *8 (N.D.N.Y. May 10, 2018) (“[T]he moderate limitations as opined by Dr.

Wassef are not inconsistent with an RFC for light work.”), aff’d, 753 F. App’x 80 (2d Cir.

2019). Plaintiff contends that Dr. Liu’s opinion is erroneous because he did not review

Plaintiff’s June 2016 lumbar MRI; however, as explained above, Dr. Liu’s opinion was not

based entirely on his review of Plaintiff’s medical history. Rather, Dr. Liu’s opinion

regarding Plaintiff’s functional limitations is supported by both his examination of Plaintiff

and by its consistency with other evidence in the record, and the ALJ’s determination that

his opinion was entitled to “great weight” was proper. See Colbert v. Commissioner, 313

F. Supp. 3d 562, 577 (S.D.N.Y. 2018) (opinions of state agency medical consultants may

be given great weight and can constitute substantial evidence to support an ALJ’s RFC

determination) (collecting cases).

       The ALJ also properly evaluated the opinion offered by Ms. Michalski. The ALJ

explained that Ms. Michalski’s opinion was entitled to “little weight” because it was not

consistent with the record as a whole, not supported by an explanation, and contradicted

by Plaintiff’s own testimony. (See Dkt. 4 at 32-33). As a physician’s assistant, Ms.

Michalski’s opinion was not entitled to controlling weight. Genier v. Astrue, 298 F. App’x

105, 108 (2d Cir. 2008) (“[N]urse practitioners and physicians’ assistants are defined as

‘other sources’ whose opinions may be considered with respect to the severity of the

claimant’s impairment and ability to work, but need not be assigned controlling weight.”).

Here, the ALJ fulfilled her obligation to weigh Ms. Michalski’s opinion, and she

                                            -9-
       Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 10 of 18



adequately explained why she afforded the opinion only little weight. Ms. Michalski’s

assessment was submitted on a check-box form, with little explanation as to how she

arrived at the assessed functional limitations. (See Dkt. 4 at 394). This lack of explanation

limits the usefulness of Ms. Michalski’s assessment. See Latham v. Colvin, No. 15-CV-

131S, 2016 WL 6067848, at *4 (W.D.N.Y. Oct. 17, 2016) (“[T]he Second Circuit has

consistently held that opinions rendered on ‘check-box’ forms are often the ones entitled

to little meaningful insight into the basis for the clinician’s findings.”)). Further, Ms.

Michalski’s opinion is contradicted by Plaintiff’s own testimony that he walks around the

block for at least 30 minutes, drove three hours in a car, and can mow the grass with a self-

propelling push mower, with his son’s help to empty the bag. (See, e.g., Dkt. 4 at 55-58).

The fact that the ALJ also considered Plaintiff’s reports of his activities of daily living—

specifically, that these activities of daily living contradicted the physical limitations

assessed by Ms. Michalski—was proper. Some of the limitations included in the RFC are

supported by Plaintiff’s own testimony, and it was proper for the ALJ to consider this

evidence in assessing the RFC. See Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013)

(“Although the ALJ’s conclusion may not perfectly correspond with any of the opinions of

medical sources cited in his decision, he was entitled to weigh all of the evidence available

to make an RFC finding that was consistent with the record as a whole.”); see also Williams

v. Colvin, No. 14-CV-947S, 2017 WL 3404759, at *7 (W.D.N.Y. Aug. 9, 2017) (ALJ’s

conclusion that the plaintiff’s description of his daily activities contradicted opinion of

doctor was proper, where the ALJ also considered other evidence in the record in



                                           - 10 -
       Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 11 of 18



discounting the doctor’s opinion, including the plaintiff’s symptoms and the objective

medical record.).

       The ALJ also properly assessed the opinion offered by Dr. Grazen. The ALJ gave

Dr. Grazen’s opinion “some weight,” explaining that although the functional limitations

assessed by Dr. Grazen would preclude Plaintiff from performing his prior work as a mail

carrier, they were consistent with the ability to “perform at least sedentary work with

restrictions.” (Id. at 32). For example, Dr. Grazen’s opinion that Plaintiff could not sit for

more than 30 minutes at one time, needed to change positions due to back and leg pain,

should limit his bending, stooping, and twisting, and should not lift greater than ten pounds,

is consistent with the RFC for a range of sedentary work, which limits Plaintiff’s standing

and walking, provides for a sit-stand option, and limits stooping, kneeling, crouching, and

crawling. Like Ms. Michalski, Dr. Grazen is not an acceptable medical source, and

therefore his opinion is not entitled to controlling weight. See Brush v. Berryhill, 294 F.

Supp. 3d 241, 259 (S.D.N.Y. 2018) (“As the ALJ noted . . . Dr. DeSantis is a chiropractor,

and because a chiropractor is not an ‘acceptable medical source,’ an ALJ is not required to

give a chiropractor’s opinions controlling weight under the Commissioner’s regulations for

treating sources.”) (citing Diaz v. Shalala, 59 F.3d 307, 313-14 (2d Cir. 1995)). The ALJ

was not required to credit Dr. Grazen’s statement that Plaintiff was not able to work.

       Plaintiff also challenges the ALJ’s consideration of his activities of daily living,

because those activities are not indicative of Plaintiff’s ability to perform work on a regular

and continuing basis. (Dkt. 8-1 at 21). This argument is misplaced. While it is true that

the capability to perform activities of daily living is not inherently inconsistent with a

                                            - 11 -
       Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 12 of 18



finding of disability, “[t]he law is clear that the ALJ may consider . . . [a claimant’s]

purported activities of daily living for the purposes of a credibility determination.” Cahill

v. Astrue, No. 1:11-CV-148, 2012 WL 3777072, at *5 (D. Vt. Aug. 29, 2012). Indeed, the

Commissioner’s regulations expressly identify “daily activities” as a factor the ALJ should

consider in evaluating the intensity and persistence of a claimant’s symptoms. See 20

C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i).

       Here, the ALJ specifically found that Plaintiff’s “statements concerning the

intensity, persistence, and limiting effects of [his] symptoms are not entirely consistent

with the medical evidence and other evidence in the record[.]” (Dkt. 4 at 29). The ALJ

identified and explained the evidence contradicting Plaintiff’s claims of disability, which

included medical opinion evidence and Plaintiff’s reports of his daily activities:

       With regard to his activities of daily living, the medical evidence of record
       shows the claimant performed household chores such as snow blowing
       (Exhibit 9F, p. 6). He also reported that he was able to vacuum, mow the
       lawn and drive. He grocery shopped with his wife, and he spent his time
       playing video games, doing crossword puzzles and using the computer. He
       testified that last year he had driven his son three hours for a track meet and
       he stayed in a hotel for two days (testimony). He testified that he took breaks
       during the drive to rest.

(Id. at 32). It was proper for the ALJ to consider Plaintiff’s ability to perform these

activities when assessing his credibility. In considering activities of daily living, “[t]he

issue is not whether the clinical and objective findings are consistent with an inability to

perform all substantial activity, but whether plaintiff’s statements about the intensity,

persistence, or functionally limiting effects of his symptoms are consistent with the

objective medical and other evidence.” Morris v. Commissioner., No. 5:12-CV-1795

MAD/CFH, 2014 WL 1451996, at *6 (N.D.N.Y. Apr. 14, 2014). This is so because “[o]ne
                                           - 12 -
       Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 13 of 18



strong indication of credibility of an individual’s statements is their consistency, both

internally and with other information in the record.” Id. Accordingly, the ALJ did not err

by considering Plaintiff’s activities of daily living. Remand is not required on this basis.

       B.     The Mental RFC

       Plaintiff next argues that the mental RFC is not supported by substantial evidence.

Specifically, Plaintiff contends that the ALJ mistakenly stated that there was a gap in

Plaintiff’s mental health treatment between November 14, 2016 and February 14, 2017;

the ALJ improperly gave “great weight” to the opinion offered by Susan Santarpia, Ph.D.,

the consultative examiner; and Plaintiff’s testimony regarding his ability to work as a mail

handler demonstrates that he was limited in his ability to interact with others in a work

setting. (See Dkt. 8-1 at 24-26).

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta,

508 F. App’x at 56. An ALJ’s conclusion need not “perfectly correspond with any of the

opinions of medical sources cited in his decision.” Id. However, an ALJ is not a medical

professional, and “is not qualified to assess a claimant’s RFC on the basis of bare medical

findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586 (W.D.N.Y. 2018) (quotation omitted).

In other words:

       An ALJ is prohibited from ‘playing doctor’ in the sense that ‘an ALJ may
       not substitute his own judgment for competent medical opinion. . . . This
       rule is most often employed in the context of the RFC determination when
       the claimant argues either that the RFC is not supported by substantial




                                           - 13 -
        Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 14 of 18



       evidence or that the ALJ has erred by failing to develop the record with a
       medical opinion on the RFC.

Quinto v. Berryhill, No. 3:17-cv-00024 (JCH), 2017 WL 6017931, at *12 (D. Conn. Dec.

1, 2017) (citations omitted). “[A]s a result[,] an ALJ’s determination of RFC without a

medical advisor’s assessment is not supported by substantial evidence.” Dennis v. Colvin,

195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation and citation omitted).

       Dr. Santarpia, a consultative examiner, conducted an in-person examination of

Plaintiff on November 28, 2016. (Dkt. 4 at 286-89). Dr. Santarpia’s mental examination

of Plaintiff was normal, including coherent and goal-directed thought processes, intact

attention and concentration and recent and remote memory skills, average cognitive

functioning, and fair insight and judgment. (Id. at 287-88). Dr. Santarpia opined that

Plaintiff:

       presents as able to follow and understand simple directions and instructions,
       perform simple tasks independently, maintain attention and concentration,
       maintain a regular schedule, learn new tasks, perform complex tasks
       independently, make appropriate decisions, relate adequately with others,
       and appropriately deal with stress within normal limits.

(Id. at 288). The ALJ gave Dr. Santarpia’s opinion “great weight,” due to her program

knowledge and because her opinion was consistent with the medical evidence as a whole.

(Id. at 32). The ALJ further noted that Dr. Santarpia’s opinion was consistent with

Plaintiff’s self-reported activities of daily living, including his ability to cook, clean, do

laundry, and shop, as well as socializing with friends and family and going to lunch daily.

(Id.). The RFC, which requires Plaintiff to understand, remember, and carry out simple,




                                            - 14 -
       Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 15 of 18



routine work instructions, is consistent with Dr. Santarpia’s examination and her opinion

regarding Plaintiff’s mental functional limitations.

       Plaintiff argues that the RFC does not include any limitations for his ability to

engage in social interaction, and this is error because Plaintiff testified that he is irritable

and did not get along with some of his supervisors when he worked as a mail handler. (Dkt.

8-1 at 26). Plaintiff also argues that the ALJ found at step three of the sequential analysis

that he had mild limitations for interacting with others. (Id.). While the ALJ is required to

consider a claimant’s subjective complaints, he is not required to take them at face value.

See Puglisi v. Astrue, No. 07-CV-628S, 2008 WL 4371353, at *3 (W.D.N.Y. Sept. 17,

2008) (“An ALJ need not rely solely on a plaintiff’s subjective complaints; rather, the ALJ

is entitled to evaluate the record as a whole in determining whether a plaintiff’s claim of

disability is credible and meritorious.”). Here, the ALJ considered Plaintiff’s testimony

regarding his work as a mail handler (see Dkt. 4 at 28-29) but found that other evidence in

the record indicated that Plaintiff did not require additional work-related functional

limitations. Regarding Plaintiff’s suggestion that the ALJ was required, based on the step

three finding, to include a limitation on social interaction in the RFC, “[i]t is well

established that a Step 3 determination is not an RFC assessment, but instead is used to rate

the severity of mental impairment. A determination made at Step 3 therefore need not

carry over verbatim to the ultimate RFC determination because the two determinations

require distinct analysis.” Jay v. Commissioner, No. 17-CV-59S, 2018 WL 3688315, at *3

(W.D.N.Y. Aug. 3, 2018). The ALJ’s conclusion that Plaintiff did not require work-related

functional limitations for social interaction is supported by Dr. Santarpia’s opinion, which

                                             - 15 -
       Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 16 of 18



described Plaintiff as cooperative and found that he could relate adequately with others.

(See Dkt. 4 at 287-88).

       Plaintiff also argues that the ALJ erred by stating that Plaintiff had a “gap in

treatment” between November 14, 2016, and February 14, 2017. (See Dkt. 8-1 at 24).

Specifically, Plaintiff argues that the ALJ’s statement is “refuted by the evidence of

record,” as Plaintiff saw his counselor on November 16, 2016 and January 10, 2017, and

the ALJ pointed to this gap in treatment to downplay Plaintiff’s mental health symptoms.

(Id.). The written determination contains the following discussion:

       The record shows the claimant had a gap in treatment at the VMAC
       behavioral health clinic between November 14, 2016 and February 14, 2017.
       The claimant reported that he was doing well on medications and at times,
       he only takes half a dosage. He reported improved motivation and interest
       in activities. During his examination, he had appropriate eye contact,
       coherent thought processes and he reported he was less depressed with
       attention, concentration, memory, insight and judgment intact (Exhibit 9F,
       pp. 4-5).

(Dkt. 4 at 31-32).    Contrary to Plaintiff’s implication, the ALJ’s determination that

Plaintiff’s mental impairments were not disabling was not based on a purported “gap in

treatment.”   Rather, the ALJ’s determination regarding Plaintiff’s mental functional

capacity was based on all the evidence in the record, including that Plaintiff reported

improvement in his mental state and the opinion offered by Dr. Santarpia. The Court has

reviewed the records from Plaintiff’s appointments on November 16, 2016 and January 10,

2017. (See id. at 355-56, 368-69). These records do not contain a useful assessment of

Plaintiff’s mental functional limitations. Further, Plaintiff’s mental status examinations on

both dates were mostly normal (i.e., Plaintiff was alert and oriented, had no significant

psychomotor restlessness, delusional thought content, or perceptual disturbances, and had
                                           - 16 -
       Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 17 of 18



organized and goal-directed thought process, as well as fair insight and judgment), save for

“fleeting” eye contact and a restricted affect. (Id. at 356, 369). On January 10, 2017,

Plaintiff reported that he “experienced a significant improvement when he resumed his

previous medication regimen,” and although he “still experience[d] intermittent depression

at times,” it is “manageable.” (Id. at 355). In other words, these records do not discredit

the ALJ’s determination regarding Plaintiff’s mental functional limitations. See Puglisi,

2008 WL 4371353, at *3 (“The ALJ is required to set forth the essential considerations

upon which his or her decision is based, with sufficient particularity to enable the reviewing

court to decide whether the disability determination was supported by substantial

evidence.”); see also Wacha v. Commissioner, No. 1:19-CV-0372(WBC), 2020 WL

3402326, at *6 (W.D.N.Y. June 19, 2020) (“[T]he ALJ ‘is not required to discuss in depth

every piece of evidence contained in the record, so long [as] the evidence of record permits

the Court to glean the rationale of an ALJ’s decision.’”) (quoting Mongeur v. Heckler, 722

F.2d 1033, 1040 (2d Cir. 1983)) (alteration in original). Accordingly, remand is not

required on this basis.

       In sum, the ALJ’s determination is supported by substantial evidence. The RFC is

supported by specific evidence in the record, including medical opinion evidence,

Plaintiff’s medical records, and Plaintiff’s testimony. It is clear to the Court how the ALJ

arrived at the assessed RFC, and remand is not required.




                                            - 17 -
       Case 1:19-cv-00390-EAW Document 15 Filed 06/29/20 Page 18 of 18



                                     CONCLUSION

       For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 10) is granted and Plaintiff’s motion for judgment on the pleadings (Dkt. 8)

is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.

                                                    ________________________________
                                                    ELIZABETH A. WOLFORD
                                                    United States District Judge

Dated: June 29, 2020
        Rochester, New York




                                           - 18 -
